Citation Nr: 1709810	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gout of the bilateral legs and feet, to include as a result of herbicide exposure and cold injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968 and from January 1975 to January 1979.  The Veteran has verified service within the Republic of Vietnam.  This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) in Columbia, South Carolina.  This matter was previously remanded for further development by the Board to the RO, via the Appeals Management Center (AMC), located in Washington, D.C.  Following the issuance of an April 2016 supplemental statement of the case continuing the denial of the gout claim, the Board in October 2016 sent the Veteran's claims file to a qualified examiner with the Veterans Health Administration (VHA) for an addendum opinion regarding the Veteran's claim.  After securing an addendum opinion in January 2017, the VHA returned the case to the Board for its adjudication.  

The Veteran testified before the undersigned veterans law judge (VLJ) during a Travel Board hearing at the RO in July 2010.  A transcript of the hearing is of record. 


FINDING OF FACT

The competent evidence does not demonstrate that the Veteran's gout of the bilateral knees and feet is attributable to the Veteran's active service or any incident of service, to include as due to herbicide exposure and/or cold injury. 


CONCLUSION OF LAW

The criteria for service connection for gout of the bilateral knees and feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303. 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in April 2006 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has also submitted records relating to his disability claim with the Social Security Administration (SSA).  He was afforded thorough VA examinations in June 2009 and in January 2013, and VA secured addendum opinions regarding his claim in May 2014, March 2015 and April 2016.  The Board also obtained a VHA medical opinion in January 2017.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in July 2010.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2010, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of his gout and why he believed his gout was related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

The Veteran asserts that his gout is related to service and that he is thus entitled to service connection for the condition as it currently affects his bilateral legs and feet.  Specifically, he contends that his gout is attributable to his service, to include his exposure to herbicides and/or an injury he experienced in service due to cold exposure. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

Certain diseases associated with Agent Orange exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Gout is not one of the disease listed under 38 C.F.R. § 3.309(e) that is entitled to the presumption of service connection due to herbicide exposure.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2.725, 2.727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A review of the Veteran's service treatment records does not show any complaints, diagnoses, or treatment related to gout.  While in service the Veteran was afforded several examinations, to include an examination in December 1978 in anticipation of the Veteran's discharge from service.  Gout was not noted on any of the examinations, but the December 1978 examiner did note that the Veteran experienced issues with his feet which were attributed to calluses on the heel.  On a report of medical history the Veteran prepared in December 1978, he reported experiencing swollen and painful joints, cramps, and foot trouble.  Furthermore, in January 1976, he reported experiencing pain and swelling in both of his legs, and in June 1977, he complained of numbness and pain in the toes. 

A discharge summary from Doctor's Hospital in August, Georgia shows that the Veteran was admitted for treatment in November 2005 with diagnoses of duodenitis, gout, and hypertension.  One month later, in December 2005, the Veteran was hospitalized at Doctor's Hospital.  The corresponding record indicates that the Veteran had a long-standing history of gouty arthritis. 

The Veteran was first afforded a VA examination in support of his claim in June 2009.  He reported pain on the dorsal aspect of both feet and intermittent numbness in his legs that caused him to fall over.  After a physical examination and a thorough review of the claims file, the examiner opined that it was less likely than not that the Veteran's gout had its onset in service.  In support thereof, the examiner noted that there was "no documentation of anything that sounded like gout while the Veteran was in the military." 

During the July 2010 hearing, the Veteran testified that he was diagnosed with gout at some point in the early 90s and was currently being treated for gout of the hands, feet and knees by VA. According to the Veteran he was told that his gout extended from his bilateral legs up to his shoulders.  When asked if he ever had a medical professional state that there was nexus between the gout and his service, he stated that his current VA treating physician told him that he was unable to state that the gout was related to service. 

The Veteran was afforded a new VA examination in January 2013 to again elicit an opinion regarding the nature and etiology of the gout.  He reported that he began experiencing bilateral foot and knee pain around 1977 while stationed in Germany and that he was formally diagnosed with gout in the mid-1980's.  After a physical examination and a review of the claims file, the examiner confirmed the gout diagnosis with related bilateral foot and knee pain, but did not specify the date of the diagnosis.   The examiner then opined that it was less likely than not that the gout was caused by service.  In support thereof, the examiner highlighted that there was no mention of gout during the Veteran's service nor in the year following his discharge.  In addition the examiner did not find any reference to gout in the claims file prior to 2006. 

The Veteran's claims file was sent to a new VA examiner in May 2014 to have them issue an addendum onion to the January 2013 examination, with specific instructions to provide a more thorough rationale for the negative etiology opinion.  In support of that opinion, the May 2014 examiner noted that although the Veteran had many instances of joint pain in his medical history, most of these occurred following physical exertion and represented strains or sprains.  The examiner stated that gout was an intraarticular disease with various etiologies that result in uric acid being deposited in the joint.  According to the examiner, gout can be cause by poor diet, excessive alcohol use and/or family history, and is also a complication associated with some medications and following surgery.  The examiner concluded that there was "no definite cause in [the] Veteran's records that indicate that his gout was caused by service alone." 

The RO sent the claims file to yet another VA examiner in March 2015 to have that examiner review both the January 2013 and May 2014 opinions and provide further rationale that reconciled those opinions with evidence that was not discussed by either examiner.  According to this examiner, the earliest notation of gout in the claims file was in 2003, with a 2005 knee aspirate also showing gout crystals.  A January 2015 check-up showed that the Veteran's uric acid levels were well within the normal range, indicating to the examiner that his gout treatment was working.  A review of the STRs showed that although there were multiple complains of muscle and joint injuries in service, all of these conditions and diagnoses were attributed to causes not associated with the development of gout.  The examiner confirmed the finding that it was less likely than not that the Veteran's gout was related to service on the basis of the lack of confirmatory evidence in the STRs.  In conclusion, the examiner stated that "had the examiners at the time of treatment [in service] felt the conditions were related to gout condition, a work up would have been requested and completed"; however, as the examiner noted, no gout evaluation was ever completed while in service.  

As the Board did not have any opinion regarding the issue of whether the Veteran's gout was attributable to cold or herbicide exposure in service, the claims file was provided to a new VA examiner in April 2016 in order for them to provide an opinion on these specific theories of entitlement.  After reviewing the claims file, the examiner opined that it was less likely than not that gout was related to cold exposure in service.  In support thereof, the examiner stated that medical literature did not indicate that there was any link between cold exposure and the development of gout.  Instead, as noted by the examiner, gout is caused primarily by the kidneys' inability to adequately excrete uric acid or alternatively due to an excess production of uric acid.  Cold exposure is not associated with either the inability to excrete uric acid or the overproduction of uric acid; therefore, the examiner concluded that it was less likely than not that the in-service cold exposure was related to gout.  The examiner also stated that it was less likely than not that the gout was related to herbicide exposure, but did not provide a rationale in support of that opinion.  

Pursuant to the Board's October 2016 request, an opinion was secured from a VHA medical professional regarding the potential link between gout and herbicide exposure.  After reviewing the claims file, the VHA medical professional opined that it was less likely than not that the Veteran's post-service development of gout was related to in-service herbicide exposure.  In support thereof, the VHA medical professional stated that while that exposure to herbicides can raise serum uric acid levels temporarily, such exposure would not induce the years-long intermittent or persistent hyperuricemia necessary to cause gout and associated arthritis.  

A review of the Veteran's post-service medical records shows that the Veteran had been treated for gout with a medical provider as early as October 2001.  Medical records, both from private sources and VA, show that the Veteran has continued to receive treatment for gout up through March 2017, the date of the most recent VA records available in the claim file. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's gout is related to service, to include as due to the cold and/or herbicide exposure.  The Veteran has asserted that his multiple complaints of joint pain and swelling while in service were manifestations of gout and that his symptoms of pain and swelling as related to gout have continued to the present day.  Of course, he is competent to testify as to his symptoms of pain and swelling and when those symptoms began.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that the Veteran is competent enough through expertise or knowledge to conclude that these symptoms were indicative of gout while he was in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the pain and swelling occurred contemporaneously with numerous injuries associated with physical exertion, such as sprains and strains.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  

The Veteran's assertion that his in-service joint pain and swelling were indicative of gout must be considered in light of the many VA examiners which concluded otherwise.  In particular, the May 2014 and March 2015 examiners found that there was no evidence in the Veteran's service treatment records or in the year following service which suggested that the Veteran was ever diagnosed with or treated for gout.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the May 2014 and March 2015 VA examiners reviewed the claims file and provided a rationale, the Board finds that both opinions are probative of the issue of whether the Veteran's gout was incurred in service.  

Determining whether symptoms of joint pain and swelling are attributable to a specific condition is the province of trained medical professionals, not lay witnesses.  Accordingly, the Board finds that the opinions offered by the May 2014 and March 2015 examiners warrants the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for gout and associated arthritis on a direct basis under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has also set forth the alternative theory that his gout was related to his exposure to cold while in service.  This theory was evaluated by the April 2016 VA examiner, who dismissed the theory after concluding that medical literature had found no relationship between cold exposure and the two underlying causes of gout, i.e. ineffective uric acid processing or overproduction of uric acid.  Although the Board acknowledges the Veteran's testimony regarding his exposure to cold and resulting joint injuries while in service, the April 2016 VA examiner's opinion, supported as it is by evidence from the claims file and reference to medical literature, is more probative of the issue of whether the post-service development of gout is attributable to cold exposure.  See Nieves-Rodriguez, 22 Vet. App. at 303; see also Sklar, 5 Vet. App. at 140.  

As for the Veteran's assertion that his post-service development of gout is attributable to herbicide exposure, the Board first notes that although the Veteran is not entitled to presumptive service connection for his gout on the basis of herbicide exposure, he nevertheless may still be granted service-connection for herbicide exposure if the evidence supports this theory.  The Board accordingly secured the January 2017 VHA opinion in order to determine whether this theory of entitlement had any merit.  After reviewing the claims file and consulting medical literature, the examiner found that it was less likely than not that the temporary increases in uric acid resulting in intermitted herbicide exposure while in the Republic of Vietnam would result in development of gout years after service.  The examiner noted that gout only occurs after years of intermittent or persistent hyperuricemia.  As the January 2017 VHA opinion was supported by a rationale that took into consideration the Veteran's medical history as well as medical literature, the Board finds that it is more probative than the Veteran's lay assertions that his gout is attributable to herbicide exposure.  See Nieves-Rodriguez, 22 Vet. App. at 303; see also Sklar, 5 Vet. App. at 140.  

After evaluating the many opinions elicited over the course of the appeal regarding the etiology of the Veteran's gout and associated arthritis, the Board finds that the preponderance of the evidence does not support that the gout was otherwise attributable to service pursuant to 38 C.F.R. § 3.303(d).  The Veteran conceded during the July 2010 hearing that none of his treating physicians have opined that it is at least as likely as not that his gout is attributable to service, and in the time since he has not submitted any positive etiology opinions.  The Board has determined that the preponderance of the evidence is against a finding in favor of his two alternative theories of entitlement, that is, service connection for exposure to cold and/or herbicides while in service.  Thus, the Board finds that service connection for gout with associated arthritis under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the Veteran's claim of service connection for gout with arthritis, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for gout of the bilateral legs and feet, to include as a result of herbicide exposure and cold injury, is denied. 




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


